SUMMARY ORDER
Plaintiff-appellant Jawan Akil Bey, pro se, appeals from the district court’s judgment granting defendants’ motion to dismiss his 42 U.S.C. § 1988 complaint. We assume the parties’ familiarity with the underlying facts, the procedural history of the case, and the issues on appeal.
We review de novo a district court’s dismissal of a complaint under Rule 12(b)(6) of the Federal Rules of Civil Procedure, accepting as true the factual allegations in the complaint and drawing all reasonable inferences in the plaintiffs favor. See Macias v. Zenk, 495 F.3d 37, 40 (2d Cir.2007); Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir.2006). Having conducted an independent review of the record in light of these principles, we affirm the district court’s judgment for substantially the same reasons stated in the district court’s decision and order. We have considered the appellant’s arguments on appeal and find them to be without merit. Accordingly, the judgment of the district court is hereby AFFIRMED.